Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed 12/07/2020. Applicant’s amendments to claims 1, 11, and 15, as described on pages 10-13 have been deemed sufficient to overcome the previous 35 USC § 101 rejection through specifying the hardware of the claims as a VMCU. However, arguments regarding claims 2, 12, and 16 now incorporated into the independent claims are deemed non-persuasive for the reasons found above. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

	Applicant disagreed with examiner’s interpretation under 112(f) for means plus function language, stating the claims do not recite “means for” language, and how the claims recite specific structure by being incorporated into a vehicle motion control unit. However, the office maintains that a VMCU is still a generic structure, such as any “unit” or “module” and would not satisfy the sufficient structural component. Additionally, the structure of the various portions being “configured to” receive or acquire information is interpreted as performing a function. As such, claim interpretation under 112(f) is maintained and updated below. 

	Applicant additionally argues that the combination of cited art fails to disclose the longitudinal force and target longitudinal force compared with the slip ration and optimal slip ratio. Specifically the applicant argues Joe fails to disclose “a maximum tire lateral force input portion configured to receive an input of a maximum tire lateral force that can be generated on the wheel portion, the maximum tire lateral force being acquired based on the tire lateral force generated on the wheel portion and the slip ratio that are acquired based on vehicle behavior information detected by a vehicle behavior detection portion configured to detect a behavior of the vehicle; and a maximum tire longitudinal force input portion configured to receive an input of a maximum tire longitudinal force that can be generated on the wheel portion, the maximum tire longitudinal force being acquired based on the maximum tire lateral force, wherein the actuator output portion acquires the correlative relationship between the slip ratio and the tire lateral force based on the maximum tire lateral force and acquires the correlative relationship between the slip ratio and the tire longitudinal force based on the maximum tire longitudinal force.” However, Joe discloses a system for identifying a maximum lateral force based on the tire force on the wheel and when it is expected to drift or slip (Joe [0030-0035]) given a current driving condition while also factoring in driver comfort levels (Joe [0006] and [0030]). Joe also discloses a maximum longitudinal tire force for detecting and preventing a slip state based on the slip ratio wherein the longitudinal force is correlated with the tire lateral force on the wheels (Joe [0255]) wherein the office is interpreting the “second difference” as the longitudinal difference correlated with a slip ratio or slip state as supported by applicant specification paragraph [0005].  With the maximum tire forces, an actuator i.e. independent brakes for the wheels helps to mitigate the drift or slip condition (Joe [0044]) 

Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

a target tire lateral force input portion in claim 1
a target tire longitudinal force input portion in claim 1
a maximum tire lateral force input portion in claim 1
a maximum tire longitudinal force input portion in claim 1
a stored maximum tire lateral force input portion in claim 7 
a tire lateral force calculation portion  in claim 15
a slip ratio calculation portion  in claim 15
a target tire lateral force calculation portion in claim 15
a tire longitudinal force difference calculation portion in claim 15
an optimal slip ratio calculation portion in claim 15
and an actuator output portion in claim 15
a vehicle behavior detection portion in claim 15
a maximum tire lateral force calculation portion and a maximum tire longitudinal force calculation portion in claim 15.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3, 9-11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Joe et al. (US Pre-Granted Publication No. US 2010/0077847 A1 hereinafter “Joe”) in view of Berntorp et al. (US Pre-Granted Publication No. US 2018/0273046 A1 hereinafter “Berntorp”).

	Regarding claim 1 Joe discloses:

	A vehicle control apparatus comprising: (Joe [0007]) a target tire lateral force input portion configured to receive an input of a target tire lateral force that should be generated on a wheel portion of a vehicle, (Joe [0006-0008] [0009] wherein the estimated tire lateral force is the target lateral force to prevent slip) ... a target tire longitudinal force input portion configured to receive an input of a target tire longitudinal force that should be generated on the wheel portion, (Joe fig. 19 fig. 1b, [0031-0033] wherein the longitudinal force is required to check the slip angle) … an actuator output portion configured to output an instruction for achieving an optimal slip ratio (Joe [0044] wherein the wheels are capable of being braked independently) 
corresponding to a minimum value of a sum of a first difference and a second difference (Joe [0102] fig. 19 wherein the force of the lateral force and the measured force is used to calculate the front tire slip see equation (11)) to an actuator regarding braking/driving of the vehicle, (Joe [0044] [0048] wherein the tire lateral, longitudinal, and brake are measured to control the vehicle) the first difference being a difference between a tire lateral force and the target tire lateral force with respect to an arbitrary slip ratio in a correlative relationship (Joe [0102] fig. 19 wherein the force of the lateral force and the measured force is used to calculate the front tire slip) between a slip ratio and the tire lateral force of a tire of the wheel portion, (Joe [0102-0105] wherein the lateral force equation is used to calculate the slip condition i.e. the slip and lateral force are related) the second difference being a difference between a tire longitudinal force and the target tire longitudinal force with respect to the arbitrary slip ratio in a correlative relationship between the slip ratio and the tire longitudinal force; (Joe [0251-0255] fig. 19 wherein the vehicle slip can be controlled by limiting the driving force condition to below an upper limit i.e. the optimal longitudinal force is used to prevent wheel slipping) a maximum tire lateral force input portion configured to - 29 -receive an input of a maximum tire lateral force that can be generated on the wheel portion, the maximum tire lateral force being acquired based on the tire lateral force generated on the wheel portion and the slip ratio that are acquired based on vehicle behavior information (Joe [0030] wherein the lateral force has an upper limit i.e. maximum to prevent slip, preventing the vehicle from drifting or causing discomfort) detected by a vehicle behavior detection portion configured to detect a behavior of the vehicle; (Joe [0251] wherein the lateral and longitudinal limits are used to determine the behavior of the vehicle) and a maximum tire longitudinal force input portion configured to receive an input of a maximum tire longitudinal force that can be generated on the wheel portion, (Joe [0255] wherein the longitudinal force upper limit i.e. maximum value is used to determine a slip state of the vehicle) the maximum tire longitudinal force being acquired based on the maximum tire lateral force, (Joe fig. 19 [0255] wherein the slip state is based on the upper lateral and longitudinal states of the vehicle i.e. the two forces are related) wherein the actuator output portion acquires the correlative relationship between the slip ratio and the tire lateral force based on the maximum tire lateral force (Joe [0044] [0098] [0102] fig. 19 wherein the force of the lateral force and the measured force is used to calculate the front tire slip, and the lateral and longitudinal forces are used to determine the required braking force, (eq. 7 and 8)) and acquires the correlative relationship between the slip ratio and the tire longitudinal force based on the maximum tire longitudinal force.  (Joe [0098] [0102] fig. 19 wherein the force of the lateral force and the measured force is used to calculate the front tire slip, and the lateral and longitudinal forces are used to determine the required braking force, (eq. 7 and 8)).


	Joe doesn’t appear to disclose:

	the target tire lateral force being acquired based on a set route that the vehicle should run; or the target tire longitudinal force being acquired based on the set route;

	However, in the same field of endeavor of vehicle controls Berntorp discloses:

	“the target tire lateral force being acquired based on a set route that the vehicle should run;” (Berntorp [0044] wherein the test drive and motion of the vehicle along it’s trajectory are interpreted to being equivalent to the set route) and “the target tire longitudinal force being acquired based on the set route;” (Berntorp [0044] wherein the test drive and motion of the vehicle along it’s trajectory are interpreted to being equivalent to the set route).


 

	Regarding claim 3 Joe in view of Berntorp discloses all of the limitations of claim 1 and Joe further discloses:

	The vehicle control apparatus according to claim 1, wherein the optimal slip ratio is (Joe [0030-0033] wherein the slip ratio is based on the vehicle forces) …
	
	Joe does not appear to disclose:

	acquired by adding a first weighted difference, which is the first difference with a first weight applied thereto, and a second weighted difference, which is the second difference with a second weight applied thereto.

	However, in the same field of endeavor of vehicle controls Berntorp discloses:

acquired by adding a first weighted difference, which is the first difference with a first weight applied thereto, and a second weighted difference, which is the second difference with a second weight applied thereto.” (Berntorp [0051] clm 12 wherein the first and second trajectories are combined i.e. added to determine the weighted differences).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the weighted differences of Berntorp with the vehicle control system of Joe because one of ordinary skill would have been motivated to make this modification in order to allow for an accurate way to control the vehicle based on information obtained during a travelling state i.e. trajectory of the vehicle and to reduce the error in the vehicle stability slip condition while adding an weighted component to further correct the slip data and improve the trajectory error correction (Berntorp [0008-0009] [0044] [0051] [0054]).
	
	Regarding claim 9 Joe in view of Berntorp disclose all of the limitations of claim 1 and Joe further discloses:

	The vehicle control apparatus according to claim 1, wherein the actuator output portion outputs an instruction for achieving the optimal slip ratio on all wheels of the wheel portion to the actuator. (Joe [0044] [0098] [0102] fig. 19 wherein the force of the lateral force and the measured force is used to calculate the front tire slip, and the lateral and longitudinal forces are used to determine the required braking force, (eq. 7 and 8) and the system can send information to all wheels or each wheel independently).

claim 10 Joe in view of Berntorp discloses all of the limitations of claim 9 and further discloses:

	The vehicle control apparatus according to claim 1, wherein the actuator output portion outputs an instruction for achieving the optimal slip ratio on at least one wheel of the wheel portion to the actuator.  (Joe [0044] [0098] [0102] fig. 19 wherein the force of the lateral force and the measured force is used to calculate the front tire slip, and the lateral and longitudinal forces are used to determine the required braking force, (eq. 7 and 8)).

	Regarding claim 11 Joe discloses:

	A vehicle control method comprising: (Joe [0007]) receiving inputs of a target tire lateral force and a target tire longitudinal force that should be generated on a wheel portion of a vehicle, (Joe [0006-0008] [0009] wherein the estimated tire lateral force is the target lateral force to prevent slip) … outputting an instruction for achieving an optimal slip ratio (Joe [0044] wherein the wheels are capable of being braked independently) corresponding to a minimum value of a sum of a first difference and a second difference (Joe [0102] fig. 19 wherein the force of the lateral force and the measured force is used to calculate the front tire slip see equation (11))) to an actuator regarding braking/driving of the vehicle, (Joe [0044] [0048] wherein the tire lateral, longitudinal, and brake are measured to control the vehicle) the first difference being a difference between a tire lateral force and the target tire lateral force with respect to an arbitrary slip ratio in a correlative relationship (Joe [0102] fig. 19 wherein the force of the lateral force and the measured force is used to calculate the front tire slip) between a slip ratio and the tire lateral force of a tire of the wheel portion, (Joe [0102-0105] wherein the lateral force equation is used to calculate the slip condition i.e. the slip and lateral force are related) the second difference being a difference between a tire longitudinal force and the target tire longitudinal force with respect to the arbitrary slip ratio in a correlative relationship between the slip ratio and the tire longitudinal force (Joe [0251-0255] fig. 19 wherein the vehicle slip can be controlled by limiting the driving force condition to below an upper limit i.e. the optimal longitudinal force is used to prevent wheel slipping) receiving an input of a maximum tire lateral force that can be generated on the wheel portion, the maximum tire lateral force being acquired based on the tire lateral force generated on the wheel portion and the slip ratio that are acquired based on detected vehicle behavior information; (Joe [0030] wherein the lateral force has an upper limit i.e. maximum to prevent slip, preventing the vehicle from drifting or causing discomfort) receiving an input of a maximum tire longitudinal force that can be generated on the wheel portion, (Joe [0255] wherein the longitudinal force upper limit i.e. maximum value is used to determine a slip state of the vehicle)  the maximum tire longitudinal force being acquired based on the maximum tire lateral force; (Joe fig. 19 [0255] wherein the slip state is based on the upper lateral and longitudinal states of the vehicle i.e. the two forces are related) acquiring the correlative relationship between the slip ratio and the tire lateral force based on the maximum tire lateral force; (Joe [0044] [0098] [0102] fig. 19 wherein the force of the lateral force and the measured force is used to calculate the front tire slip, and the lateral and longitudinal forces are used to determine the required braking force, (eq. 7 and 8)) and acquiring the correlative relationship between the slip ratio and the tire longitudinal force based on the maximum tire longitudinal force. (Joe [0098] [0102] fig. 19 wherein the force of the lateral force and the measured force is 

	Joe doesn’t appear to disclose:

	the target tire lateral force and the target tire longitudinal force being acquired based on a set route that the vehicle should run;

	However, in the same field of endeavor of vehicle controls Berntorp discloses:

	the target tire lateral force and the target tire longitudinal force being acquired based on a set route that the vehicle should run; (Berntorp [0044] wherein the test drive and motion of the vehicle along its trajectory are interpreted to being equivalent to the set route)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the route based force measurements of Berntorp with the vehicle control system of Joe because one of ordinary skill would have been motivated to make this modification in order to allow for an accurate way to control the vehicle based on information obtained during a travelling state i.e. trajectory of the vehicle and to reduce the error in the vehicle stability slip condition (Berntorp [0008-0009] [0044]).
- 32 -
	Regarding claim 13 Joe in view of Berntorp discloses all of the limitations of claim 11 but does not appear to disclose:

	acquired by adding a first weighted difference, which is the first difference with a first weight applied thereto, and a second weighted difference, which is the second difference with a second weight applied thereto.

	However, in the same field of endeavor of vehicle controls Berntorp discloses:

	“acquired by adding a first weighted difference, which is the first difference with a first weight applied thereto, and a second weighted difference, which is the second difference with a second weight applied thereto.” (Berntorp [0051] clm 12 wherein the first and second trajectories are combined i.e. added to determine the weighted differences).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the weighted differences of Berntorp with the vehicle control system of Joe because one of ordinary skill would have been motivated to make this modification in order to allow for an accurate way to control the vehicle based on information obtained during a travelling state i.e. trajectory of the vehicle and to reduce the error in the vehicle stability slip condition while adding an weighted component to further correct the slip data and improve the trajectory error correction (Berntorp [0008-0009] [0044] [0051] [0054]).

	Regarding claim 15 Joe discloses:

A vehicle control system comprising: (Joe [0007]) a vehicle behavior detection portion configured to detect a behavior of a vehicle; (Joe [0251] wherein the lateral and longitudinal limits are used to determine the behavior of the vehicle) a tire lateral force calculation portion configured to - 33 -acquire a tire lateral force generated on a wheel portion of the vehicle based on vehicle behavior information detected by the vehicle behavior detection portion; (Joe [0030] wherein the lateral force has an upper limit i.e. maximum to prevent slip, preventing the vehicle from drifting or causing discomfort) a slip ratio calculation portion configured to acquire a slip ratio of the wheel portion based on the vehicle behavior information; (Joe [0102-0105] wherein the lateral force equation is used to calculate the slip condition i.e. the slip and lateral force are related)  a target tire lateral force calculation portion configured to acquire (Joe [0006-0008] [0009] wherein the estimated tire lateral force is the target lateral force to prevent slip) … a target tire longitudinal force calculation portion configured to acquire (Joe fig. 19 fig. 1b, [0031-0033] wherein the longitudinal force is required to check the slip angle) …  a tire lateral force difference calculation portion configured to acquire a first difference, (Joe [0102] fig. 19 wherein the force of the lateral force and the measured force is used to calculate the front tire slip) the first difference being a difference between the tire lateral force and the target tire lateral force with respect to (Joe [0102] fig. 19 wherein the force of the lateral force and the measured force is used to calculate the front tire slip) an arbitrary slip ratio in a correlative relationship between the slip ratio and the tire lateral force of a tire of the wheel portion; (Joe [0102-0105] wherein the lateral force equation is used to calculate the slip condition i.e. the slip and lateral force are related) a tire longitudinal force difference calculation portion configured to acquire a second difference, (Joe [0102] fig. 19 wherein the force of the lateral force and the measured force is used to calculate the front tire slip) the second difference being a difference between the tire longitudinal force and the target tire longitudinal force with respect to the arbitrary slip ratio in a correlative relationship between the slip ratio and the tire longitudinal force; (Joe [0251-0255] fig. 19 wherein the vehicle slip can be controlled by limiting the driving force condition to below an upper limit i.e. the optimal longitudinal force is used to prevent wheel slipping) an optimal slip ratio calculation portion configured to acquire an optimal slip ratio (Joe [0044] wherein the wheels are capable of being braked independently) corresponding to a minimum value - 34 -of a sum of the first difference and the second difference; (Joe [0102] fig. 19 wherein the force of the lateral force and the measured force is used to calculate the front tire slip) and an actuator output portion configured to output an instruction for achieving the optimal slip ratio (Joe [0044] wherein the wheels are capable of being braked independently)  to an actuator regarding braking/driving of the vehicle; (Joe [0044] [0048] wherein the tire lateral, longitudinal, and brake are measured to control the vehicle) a maximum tire lateral force calculation portion configured to acquire a maximum tire lateral force that can be generated on the wheel portion based on the tire lateral force acquired by the tire lateral force calculation portion and the slip ratio acquired by the slip ratio calculation portion; (Joe [0030] wherein the lateral force has an upper limit i.e. maximum to prevent slip, preventing the vehicle from drifting or causing discomfort)  and a maximum tire longitudinal force calculation portion configured to acquire a maximum tire longitudinal force that can be generated on the wheel portion based on the maximum tire lateral force, (Joe fig. 19 [0255] wherein the slip state is based on the upper lateral and longitudinal states of the vehicle i.e. the two forces are related) wherein the tire lateral force difference calculation portion acquires the correlative relationship between the slip ratio and the tire lateral force based on the maximum tire lateral force, (Joe [0044] [0098] [0102] fig. 19 wherein the force of the lateral force and the measured force is used to calculate the front tire slip, and the lateral and longitudinal forces and the tire longitudinal force difference calculation portion acquires the correlative relationship between the slip ratio and the tire longitudinal force based on the maximum tire longitudinal force.  (Joe [0098] [0102] fig. 19 wherein the force of the lateral force and the measured force is used to calculate the front tire slip, and the lateral and longitudinal forces are used to determine the required braking force, (eq. 7 and 8)).

	Joe does not appear to disclose:

	a target tire lateral force that should be generated on the wheel portion based on a set route that the vehicle should run; or a target tire longitudinal force that should be generated on the wheel portion based on the set route;

	However, in the same field of endeavor of vehicle controls Berntorp discloses:

	“a target tire lateral force that should be generated on the wheel portion based on a set route that the vehicle should run;” (Berntorp [0044] wherein the test drive and motion of the vehicle along it’s trajectory are interpreted to being equivalent to the set route) and “a target tire longitudinal force that should be generated on the wheel portion based on the set route;” (Berntorp [0044] wherein the test drive and motion of the vehicle along it’s trajectory are interpreted to being equivalent to the set route)



	Regarding claim 17 Joe in view of Berntorp discloses all of the limitations of claim 15 but does not appear to disclose:

	acquired by adding a first weighted difference, which is the first difference with a first weight applied thereto, and a second weighted difference, which is the second difference with a second weight applied thereto.  

	However, in the same field of endeavor of vehicle controls Berntorp discloses:

	“is acquired by adding a first weighted difference, which is the first difference with a first weight applied thereto, and a second weighted difference, which is the second difference with a second weight applied thereto.” (Berntorp [0051] clm 12 wherein the first and second trajectories are combined i.e. added to determine the weighted differences).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the weighted differences of Berntorp with the vehicle control system of Joe .

	Claims 4-6, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joe and Berntorp as applied to claims 3, 13, and 17 above, and further in view of Caspari et al. (US Pre-Granted Publication No. US 2012/0130616 A1 hereinafter “Caspari”).

	Regarding claim 4 Joe in view of Berntorp disclose all of the limitations of claim 3 but do not appear to disclose:

	wherein, assuming that                         
                            ω
                            x
                        
                     represents the first weight and                         
                            ω
                            y
                        
                     represents the second weight, the following equation is satisfied,                          
                            ω
                            x
                            +
                             
                            ω
                            y
                            =
                            1
                            .
                        
                     

	However, in the same field of endeavor of vehicle controls Caspari disclose:

	“wherein, assuming that                         
                            ω
                            x
                        
                     represents the first weight and                         
                            ω
                            y
                        
                     represents the second weight, the following equation is satisfied,                        
                            ω
                            x
                            +
                             
                            ω
                            y
                            =
                            1
                            .
                        
                    ” (Caspari [0017] [0044-0045] eq. 2 wherein the wheel forces are weighted and normalized).  



	Regarding claim 5 Joe in view of Berntorp and Caspari disclose all of the limitations of claim 4 but Joe does not appear to disclose:

	wherein the first weight and the second weight are preset based on vehicle specifications.

	However, in the same field of endeavor of vehicle controls Berntorp discloses:

	“wherein the first weight and the second weight are preset based on vehicle specifications.” (Berntorp [0051] wherein the weighted measurements for the trajectory are based on the parameters of the vehicle i.e. tire states, stiffness, and sensor data [0012]).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the preset specifications of Berntorp with the vehicle control system of Joe because one of ordinary skill would have been motivated to make this modification in order to allow for an accurate description of the vehicle based on the running condition of the vehicle that 

	Regarding claim 6 Joe in view of Berntorp and Caspari disclose all of the limitations of claim 5 but Joe does not appear to disclose:

	wherein the first weight and the second weight are changed according to a running state of the vehicle. 

	However in the same field of endeavor of vehicle controls Berntorp discloses:

	“wherein the first weight and the second weight are changed according to a running state of the vehicle” (Berntorp [0044] wherein the weighted measurements for the vehicle trajectory are influenced by the motion of the vehicle i.e. a running state of the vehicle during a test drive).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the real time of Berntorp with the vehicle control system of Joe because one of ordinary skill would have been motivated to make this modification in order to allow for an even more accurate description of the vehicle based on the running condition of the vehicle that is obtained during real time operation of the vehicle and comparing the results to expected results obtained in a practice test run scenario (Berntorp [0044]).

claim 14 Joe in view of Berntorp disclose all of the limitations of claim 13 but do not appear to disclose:

	wherein, assuming that                         
                            ω
                            x
                        
                     represents the first weight and                         
                            ω
                            y
                        
                     represents the second weight, the following equation is satisfied,                          
                            ω
                            x
                            +
                             
                            ω
                            y
                            =
                            1
                            .
                        
                     

	However, in the same field of endeavor of vehicle controls Caspari disclose:

	“wherein, assuming that                         
                            ω
                            x
                        
                     represents the first weight and                         
                            ω
                            y
                        
                     represents the second weight, the following equation is satisfied,                        
                            ω
                            x
                            +
                             
                            ω
                            y
                            =
                            1
                            .
                        
                    ” (Caspari [0017] [0044-0045] eq. 2 wherein the wheel forces are weighted and normalized).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the normalizing equation of Caspari with the vehicle control system of Joe and Berntorp because one of ordinary skill would have been motivated to make this modification in order to allow for a system two different slip target i.e. a longitudinal and lateral slip component and correct the different types of slip in order to more effectively control the system for all operations by normalizing different weighting coefficients (Caspari [0005] [0017] [0044-0045]).

	Regarding claim 18 Joe in view of Berntorp disclose all of the limitations of claim 17 but do not appear to disclose:

wherein, assuming that                         
                            ω
                            x
                        
                     represents the first weight and                         
                            ω
                            y
                        
                     represents the second weight, the following equation is satisfied,                          
                            ω
                            x
                            +
                             
                            ω
                            y
                            =
                            1
                            .
                        
                     

	However, in the same field of endeavor of vehicle controls Caspari disclose:

	“wherein, assuming that                         
                            ω
                            x
                        
                     represents the first weight and                         
                            ω
                            y
                        
                     represents the second weight, the following equation is satisfied,                        
                            ω
                            x
                            +
                             
                            ω
                            y
                            =
                            1
                            .
                        
                    ” (Caspari [0017] [0044-0045] eq. 2 wherein the wheel forces are weighted and normalized).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the normalizing equation of Caspari with the vehicle control system of Joe and Berntorp because one of ordinary skill would have been motivated to make this modification in order to allow for a system two different slip target i.e. a longitudinal and lateral slip component and correct the different types of slip in order to more effectively control the system for all operations by normalizing different weighting coefficients (Caspari [0005] [0017] [0044-0045]).

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Joe and Berntorp as applied to claim 2 above, and further in view of Hessmert et al. (US Pre-Granted Publication No. US 2003/0093208 A1 hereinafter “Hessmert”).

	Regarding claim 7 Joe in view of Berntorp discloses all of the limitations of claim 1 but does not appear to disclose:

further comprising a stored maximum tire lateral force input portion configured to receive an input of a stored maximum tire lateral force stored in a maximum tire lateral force storage portion configured to store the maximum tire lateral force, wherein, when an abnormality has occurred in the vehicle behavior detection portion, the stored maximum tire lateral force is input to the stored maximum tire lateral force input portion, and a stored maximum tire longitudinal force acquired based on the stored maximum tire lateral force is input to the maximum tire longitudinal force input portion instead of the maximum tire lateral force.

	However, in the same field of endeavor of vehicle controls Hessmert discloses:

	“further comprising a stored maximum tire lateral force input portion configured to receive an input of a stored maximum tire lateral force stored in a maximum tire lateral force storage portion configured to store the maximum tire lateral force, wherein, (Hessmert [0058-0059] wherein the wheel force components are stored when determining the limits of the vehicle during use) when an abnormality has occurred in the vehicle behavior detection portion, the stored maximum tire lateral force is input to the stored maximum tire lateral force input portion, and a stored maximum tire longitudinal force acquired based on the stored maximum tire lateral force is input to the maximum tire longitudinal force input portion instead of the maximum tire lateral force.” (Hessmert [0058-0060] wherein the stored maximum forces are used to determine the vehicle will be unstable during operation, and then change accordingly).

.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Joe and Berntorp as applied to claim 2 above, and further in view of Niino et al. (US Pre-Granted Publication No. US 2005/0065697 A1 hereinafter “Niino”).

	Regarding claim 8 Joe in view of Berntorp discloses all of the limitations of claim 1 but does not appear to disclose:

	wherein, when an abnormality has occurred in the vehicle behavior detection portion, the actuator output portion outputs an instruction for achieving a predetermined slip ratio acquired based on the target tire longitudinal force input to the target tire longitudinal force input portion to the actuator instead of the instruction for achieving the optimal slip ratio.  

	However, in the same field of endeavor of vehicle controls Niino discloses:

wherein, when an abnormality has occurred in the vehicle behavior detection portion, the actuator output portion outputs (Niino [0032] wherein the controller enacts anti-skid braking based on incompatibilities with the desired action and the vehicle controller) 
an instruction for achieving a predetermined slip ratio acquired based on the target tire longitudinal force input to the target tire longitudinal force input portion to the actuator instead of the instruction for achieving the optimal slip ratio.” (Niino [0008] wherein the vehicle has a predetermined parameter based on the braking condition and the anti-skid controller).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the abnormality detection and predetermined slip ratio of Niino with the vehicle control system of Joe and Berntorp because one of ordinary skill would have been motivated to make this modification in order to provide a safe means of operating a vehicle based on only allowing a certain slip ratio to occur when an instability or abnormality occurs without having to rely on other countermeasures that may be ineffective, such as a steering angle adjustment (Niino [0006-0008]).

	Claims 2, 12, and 16 are cancelled and therefore not examined on the merits. 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,471,390 A discloses a torque control system for a vehicle to control ABS based on longitudinal and lateral forces 
US 5,762,157 A discloses a vehicle attitude control system to detect tire slip with longitudinal and lateral force controls

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664